Citation Nr: 0414052	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  02-12 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with disc narrowing of L4-L5, currently rated 10 percent 
disabling, to include restoration to a 40 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1992 to 
July 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) St. Louis, Missouri 
Regional Office (RO), reducing the disability evaluation for 
the veteran's service-connected low back disorder from 40 
percent to 10 percent disabling, effective from April 1, 
2002.

In September 2003 the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claim's file.


REMAND

The Board notes that subsequent to the August 2002 statement 
of the case, the rating criteria for the evaluation of 
intervertebral disc syndrome and disabilities of the spine 
were revised effective in September 2002 and September 2003, 
respectively.  The RO has not had the opportunity to 
adjudicate the veteran's claim in conjunction with the new 
criteria nor has the veteran been informed of the new 
criteria. 

In view of the above, this matter is REMANDED to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO should request the 
veteran to submit any evidence in his 
possession relative to his claim, which 
has not been previously submitted.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
his low back from February 2004 to the 
present.  After securing any necessary 
release required, the RO should obtain 
all identified records.  The RO should 
then ensure that all relevant records of 
contemporary VA treatment or clinical 
evaluation are associated with the 
veteran's claims file.  

3.  The RO shod request the VA Medical 
Center in St. Louis to furnish copies of 
any medical records covering the period 
from September 12, 2002 to the present.

4.  The RO should then schedule the 
veteran for VA examination by a 
neurologist to determine the severity of 
his lumbar spine disability.  The claims 
folder must be made available to and 
reviewed by the examiners in conjunction 
with the examination.  All specialized 
testing as deemed necessary, to include 
nerve conduction studies and 
electromyography, should be conducted.  
The examiner is requested to obtain a 
detailed occupational history.

The examination should include range of 
motion studies of the lumbosacral spine.  
The examiner is requested to indicate the 
normal range of motion of the lumbosacral 
spine.  The examiner should identify and 
assess any objective evidence of pain.  
The examiner should indicate whether the 
veteran has ankylosis.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups.  The examiner should 
comment on the frequency and duration of 
any associated incapacitating episodes 
resulting from this disorder during the 
past 12 months.  

If neurological involvement is identified 
involving the lumbosacral spine, the 
examiner is requested to identify the 
nerve(s) involved and indicate whether 
the degree of paralysis is complete or 
incomplete.  If incomplete whether the 
degree is moderate, moderately severe, or 
severe.  The examiner should render an 
opinion as to whether the intervertebral 
disc syndrome, if diagnoses, results in 
mild, moderate, severe, or pronounced 
impairment.  The examiner should indicate 
the impact the veteran's low back 
disorder has on his employment.  A 
complete rational for any opinion 
expressed should be included in the 
report.  

5.  Thereafter, the RO the RO should re-
adjudicate the claim of entitlement to 
increased evaluations for the service-
connected low back disorder to include 
consideration of the revised rating 
criteria and all evidence received since 
the statement of the case.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, to 
include the revised rating criteria and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERET P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



